DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Reply filed 19 April 2021, Applicant:
Amended the specification thereby overcoming the specification objection;
Cancelled claim 12 thereby overcoming the potential claim objection outlined on pages 5-6 of the first Office Action;
Amended claims 5-8 and 15-18 thereby overcoming the 35 U.S.C. 112(b) rejection of those claims; and
 Amended the pattern mask limitation of claims 1, 11 and 20 to distinguish over the prior art of record as further explained below.

Response to Arguments
Applicant’s arguments, see page10, filed 19 April 2021, with respect to the drawing objections have been fully considered and are persuasive.  The objection to the drawings under 37 CFR 1.83(a) has been withdrawn. 




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amend the claims as follows:
Cancel claims 3, 4, 13 and 14.
(Currently Amended) An apparatus comprising:
a conical mirror comprising a base and an apex;
a light source that illuminates the conical mirror towards the apex along a central axis; and
a pattern mask disposed between the light source and the conical mirror, the pattern mask structured with a plurality of light orifices that each pass a light ray from the light source to the conical mirror, the plurality of light orifices arranged to correct a a a a 
(Canceled) 

(Canceled) 
(Previously Presented) The apparatus of claim 1, wherein the conical mirror is structured with a curve to increase points below an apex plane, wherein the apex plane passes through the apex and is perpendicular to the central axis. 
(Previously Presented) The apparatus of claim 1, wherein the plurality of light orifices are organized in a pseudorandom pattern. 
(Previously Presented) The apparatus of claim 6, wherein the plurality of points from the light orifices have a higher density at an edge of the pattern mask than a center of the pattern mask. 
(Previously Presented) The apparatus of claim 1, wherein the points from adjacent light orifices are separated by a pattern distance in the point cloud.
(Original) The apparatus of claim 1, wherein the light source is an infrared laser. 
(Original) The apparatus of claim 1, the apparatus further comprising a camera that captures a 360 degree image of the point cloud. 


a conical mirror comprising a base and an apex;
a light source that illuminates the conical mirror towards the apex along a central axis; 
a pattern mask disposed between the light source and the conical mirror, the pattern mask structured with a plurality of light orifices that each pass a light ray from the light source to the conical mirror, the plurality of light orifices arranged to correct a a a a 
a camera that captures a 360 degree image of the point cloud.
(Canceled)
(Canceled)
(Canceled) 
(Previously Presented) The system of claim 11, wherein the conical mirror is structured with a curve to increase points below an apex plane, wherein the apex plane passes through the apex and is perpendicular to the central axis. 

(Previously Presented) The system of claim 16, wherein the plurality of points from the light orifices have a higher density at an edge of the pattern mask than a center of the pattern mask. 
(Previously Presented) The system of claim 11, wherein the points from adjacent light orifices are separated by a pattern distance in the point cloud.
(Original) The system of claim 11, wherein the light source is an infrared laser. 
(Currently Amended) A method comprising:
defining, by use of a processor, a point distribution of a plurality of points in a point cloud;
calculating positions of light orifices in a pattern mask disposed between the light source and the conical mirror, the pattern mask structured with a plurality of light orifices that each pass a light ray from a light source to a conical mirror, the plurality of light orifices arranged to correct a deformation pattern of the conical mirror wherein a latitude of each light orifice is calculated as an arc cosine of a coordinate of a vector parallel a central axis, and a a a 
generating the pattern mask; and


Authorization for this examiner’s amendment to claims 1, 11 and 20 was given in an interview with Mr. Scott Thorpe, attorney of record, on 03 May 2021.
Claims 3, 4, 13, and 14 were previously withdrawn claims and are being cancelled pursuant to MPEP 1302.04 and 821.02 because each of claims 3, 4, 13, and 14 is directed to a non-elected invention, where the election was made without traverse and the claims are not eligible for rejoinder.  See Applicant’s Reply filed 23 December 2020 which elected without traverse Species PA, Fig. 4A affirming corresponding claims 2, 12, and 20 and Species MB, Figs. 3A affirming corresponding claims 5 and 15.  Thus, claims 1, 2, 5, 6-11, 12, 15, 16-19 and 20 were elected while claims 3, 4, 13 and 14 were withdrawn (and now cancelled) as being directed to non-elected species.  Moreover, the reflective surfaces defined in the non-elected species are not consistent with the light orifices of the elected invention and there are no generic claims remaining thereby further confirming non-eligibility for rejoinder.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Gharib (US 20110301418 A1) is the closest prior art and was applied in the first office action to reject, inter alia, the previous version of claim 1.  Although Gharib discloses a conical mirror, light source, and pattern mask as further set forth in the first Office Action, the rejection was based on Applicant’s broad definition of correcting a deformation pattern of a conical mirror as being any difference between using the mask 
The Reply of April 2021, however, limited the pattern mask significantly by defining the structural arrangement of the plurality of light orifices in a manner directly tied to correcting the deformation pattern of the conical mirror using an equation such that none of the prior art of record discloses or fairly suggests a pattern mask disposed between the light source and the conical mirror, the pattern mask structured with a plurality of light orifices that each pass a light ray from the light source to the conical mirror, the plurality of light orifices arranged to correct a  deformation pattern of the conical mirror wherein a latitude of each light orifice is calculated as an arc cosine of a coordinate of a vector parallel a central axis, and a  plurality of light rays are reflected from the conical mirror to form a plurality of points in a  point cloud in combination with a conical mirror comprising a base and an apex; and a light source that illuminates the conical mirror towards the apex along a central axis as further recited in amended claim 1.
Independent claims 11 and 20 are considered allowable because they each recite limitations parallel to those found in claim 1.  Claims 5-10 and 15-19 are allowable at least due to their dependency upon claims 1 or 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486